Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Westphal et al. (US Pub. No. 2009/0150392) (Westphal).

As per claim 1,
Westphal teaches,
A non-transitory computer-readable media having stored thereon executable instructions which, when executed by a processing device, perform steps comprising: 

receiving from a user via a user interface element displayed as a component of a webpage a free form search query; 
(paragraph 6, noting “…disclosed hereinafter is a system and method that responds to a search for an item in which the search request specifies a query term that would normally result in a null search. More particularly, the described system receives a request to search an electronic catalog of a vendor which specifies a query term…”; see also, paragraph 28, “… More particularly, the search entry Web page 200 provides a graphical user interface element 202 by which a user can use an input device to enter a freeform query term, e.g., a product name, product descriptor, product manufacturer, product stock keeping unit (“SKU”) number, etc.…”)

in response to a part or a whole of a keyword being typed into the user interface element as the free form search query retrieving from a repository of links to further webpages a plurality of links to a corresponding plurality of further webpages that have been linked within the repository of links to the part or the whole of the keyword; 
(paragraph 31, noting “…By way of example, in the case where the user entered the freeform query term “40245,” which would normally result in a “null” search as illustrated in FIG. 4, the search tool may be used to search for item(s) within the third-party database 64A which may have some relationship within the third-party database 64A to the user-provided term “40245.” In this illustrated example, the third-party Web site 64 might be “froogle.com” and the search tool may perform the search of the database 64A associated with the third-party Web site 64 by posting the following to the network: http://www.google.com/froogle?q=40245...” Thus, the prior art teaching by example a link)

sorting the plurality of links to the corresponding plurality of further webpages using a tendency metric associated with the user; 
(paragraph 33, noting, “…Keyword(s) found in an item descriptor in the returned search results may then be utilized to provide the user with the ability to find the product(s) they may have been interested in when the search process was commenced….” Examiner Noting: the products that they may have been interested in is functioning as a tendency metric associated with the user)

displaying in association with the user interface element as a plurality of auto-completions of the search query the sorted plurality of links to the corresponding plurality of further webpages; 
(paragraph 37, noting “…Using this relevancy weight, items from the vendor catalog may be presented to the user in an ordered fashion, e.g., with those deemed most likely to be what the user was searching for presented at a top of an ordered list, highlighted, etc. The ranking of the ultimate search results may also be performed by providing weights to the keywords uncovered in the Internet search results…”)

in response to a detected selection of a one of the sorted plurality of links to a corresponding one of the pluralities of further webpages, using the selected links to retrieve the corresponding one of the further webpages; 
(paragraph 20 and Fig. 16, Examiner Noting: the products page 16 in relation to page of products 15)

and displaying the retrieved corresponding one of the further webpages.(paragraph 20 and Fig. 16 and see above notation)
 As per claim 2,
Westphal teaches,
the non-transitory computer-readable media as recited in claim 1, wherein the plurality of auto-completions of the search query are displayed in a drop-down menu type user interface element
(Figs. 13-15)
As per claim 5,
Westphal teaches,
the non-transitory computer-readable media as recited in claim 1, wherein the user is an individual
(see, paragraph 4)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3,4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Westphal in view of Linden et al. (US Pub. No. 2002/0019763) (Linden).

As per claim 3,
Westphal does not teach, however, Linden does teach,
The non-transitory computer-readable media as recited in claim 1, wherein the tendency metric associated with the user is a measured level of traffic by the user to the plurality of further webpages
(paragraph 12, noting “Item relationships are determined by analyzing user purchase histories, product viewing histories, and/or other types of historical browsing data reflecting users' interests in particular items. This process may be repeated periodically (e.g., once per day or once per week) to incorporate the latest browsing activities of users…”)

Westphal teaches a system receives a request to search an electronic catalog of a vendor which specifies a query term and whose resultant are Items located in search results responsive to the query term.  Linden teaches,  monitoring user browsing activities that indicate user interests in particular products or other items, and for using such information to identify items that are related to one another.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Linden within the invention of Westphal with the motivation of providing personalized product recommendations to users, and/or to supplement product detail pages with lists of related products.
As per claim 4,
Westphal does not explicitly teach, however, Linden does teach,
the non-transitory computer-readable media as recited in claim 1, wherein the tendency metric is a measured popularity of an item represented by each of the plurality of webpages to the user
(paragraph 14, noting “…These item-affinity-evidencing actions may include, for example, the purchase of an item, the viewing of an item's detail page, and/or the addition of an item to an online shopping cart. To identify items that are related or “similar” to one another, an off-line table generation component analyses the histories of item-affinity-evidencing actions of a community of users (preferably on a periodic basis) to identify correlations between items for which such actions were performed. For example, in one embodiment, user-specific purchase histories are analyzed to identify correlations between item purchases (e.g., products A and B are similar because a significant number of those who bought A also bought B)…”)

Westphal teaches a system receives a request to search an electronic catalog of a vendor which specifies a query term and whose resultant are Items located in search results responsive to the query term.  Linden teaches,  monitoring user browsing activities that indicate user interests in particular products or other items, and for using such information to identify items that are related to one another.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Linden within the invention of Westphal with the motivation of providing personalized product recommendations to users, and/or to supplement product detail pages with lists of related products.
As per claim 6,
Westphal does not explicitly teach, however, Linden does teach,
the non-transitory computer-readable media as recited in claim 1, wherein the user is a one of a predefined group of individuals
(paragraph 52, noting “…For example, in one embodiment described in detail below, the mappings are generating by analyzing user purchase histories to identify correlations between purchases of particular items (e.g., items A and B are similar because a relatively large portion of the users that purchased item A also bought item B). In another embodiment (described in section IV-B below), the mappings are generated using histories of the items viewed by individual users (e.g., items A and B are related because a significant portion of those who viewed item A also viewed item B). Item relatedness may also be determined based in-whole or in-part on other types of browsing activities of users (e.g., items A and B are related because a significant portion of those who put item A in their shopping carts also put item B in their shopping carts)…”)

Westphal teaches a system receives a request to search an electronic catalog of a vendor which specifies a query term and whose resultant are Items located in search results responsive to the query term.  Linden teaches,  monitoring user browsing activities that indicate user interests in particular products or other items, and for using such information to identify items that are related to one another.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Linden within the invention of Westphal with the motivation of providing personalized product recommendations to users, and/or to supplement product detail pages with lists of related products.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Westphal in view of Gross (US Pub. No. 2006/0064411) (Hereinafter, Gross).
As per claim 7,
Westphal does not explicitly teach, however, Gross does teach,
the non-transitory computer-readable media as recited in claim 1, wherein a one or more of the sorted plurality of links to the corresponding plurality of further webpages is displayed with a numerical indicator of the tendency metric
(paragraph 85, noting “…As illustrated in FIG. 8, each of the metrics in the attribute database 770 is replaced with an “ordered metric” ranging from 1 to N, N being the number of URLs subjected to the ranking process at the UB search engine… The most relevant URL with respect to a particular metric is assigned a value of “1” while the least relevant URL is assigned a value of “N.” With respect to the “visits” metric and the query “song+lyrics,” “www.song-lyric-site-1.com” is assigned an ordered metric 772 of “1” because in was visited most frequently (1458 visits), “www.song-lyric-site-1.com” is assigned an ordered metric 773 of “2” because in was visited less frequently (478 visits), and “www.song-lyric-site-3.com” is assigned an ordered metric 774 of “3” because in was visited least frequently (0 visits). )
Westphal teaches a system receives a request to search an electronic catalog of a vendor which specifies a query term and whose resultant are Items located in search results responsive to the query term.  Gross teaches,  a search processor adapted to identify a second set of resources determined to be relevant to a user query; rank each of the second set of resources based on the metrics associated with the query and resource; and provide the user with the search results ranked in accordance the metrics and displayed in a manner to increase the utility of the results for the user.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Gross within the invention of Westphal with the motivation of presenting search results based on the intent of the user determined in part from the behavior of the past searchers.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Westphal in view of Bozak et al. (US Pub. No. 2006/0129549) (Hereinafter, Bozak).
As per claim 8,
Westphal does not teach, however, Bozak does teach,
the non-transitory computer-readable media as recited in claim 1, wherein a one or more of the sorted plurality of links to the corresponding plurality of further webpages is displayed with a highlighting relative of a remainder of the sorted plurality of links to the corresponding plurality of further webpages
(paragraph 8, noting “…Highlighting can include highlighting links on the page that match links in the first list with a first color, and highlighting links on the page that match links in the second list with a second color. Highlighting can include displaying the links that match a predefined relevance factor in a color…”)

Westphal teaches a system receives a request to search an electronic catalog of a vendor which specifies a query term and whose resultant are Items located in search results responsive to the query term.  Bozak teaches topic focused web navigation.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Bozak within the invention of Westphal with the motivation of structured directory of topics.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623